DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 01/11/2022 regarding claims 1-15 is fully considered. Of the above claims, claims 7 and 11 have been canceled; claims 1, 8-9, 12 and 14-15 have been amended.
Claim Objections
Claims 1 and 12 is objected to because of the following informalities:  
Regarding claim 1, examiner believes the recitation of “to have a greater optical power” in line 11 would be clearer to insert and before “to”.
Regarding claim 12, examiner believes the recitation of “to have a greater optical power” in line 14 would be clearer to insert and before “to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2011/0116835 A1) in view of Sakai (US 2012/0050444 A1).
Naito teaches the following claimed limitations:
Regarding claim 1, an optical scanning device (scanning optical apparatus; FIG. 1) for an electrophotographic printer (color image forming apparatus; FIG. 28), the optical scanning device comprising: 
a light source to radiate a light beam (light source 1b; FIG. 1);
a light deflector to deflect the light beam in a main scanning direction (optical deflector 5; FIGs. 1-2); 
beam shaping member to shape the light beam deflected by the light deflector (synchronization detection optical element 9b; FIG. 1); and
a synchronization detection sensor (synchronization detection sensor 10b; FIG. 1) having a sensing region to receive a portion of the light beam deflected by the light deflector to be incident on the sensing region (region of sensor 10b that can receive the light beam from light source 1b; FIG. 1), 
the beam shaping member to shape the portion of the light beam to be incident on the sensing region and to have a greater optical power in the main scanning direction than in the sub-scanning direction (a synchronization detection optical element 9b having refractive power at least in the main scanning direction; [0069]; the refractive power in the sub scanning direction could be zero).
Regarding claim 12, an electrophotographic printer (color image forming apparatus; FIG. 28), comprising:
a photoconductor (photosensitive drums 51, 52, 53 and 54; FIG. 28); and
an optical scanning device to form an electrostatic latent image by scanning light onto the photoconductor (scanning optical apparatus; FIGs. 1-2; scanning optical apparatuses 21 and 23; FIG. 28), the light being modulated according to image information (light beam modulated optically in accordance with image information; [0081]), the optical scanning device including:
a light source to radiate a light beam (light source 1b; FIG. 1),
a light deflector to deflect the light beam in a main scanning direction (optical deflector 5; FIGs. 1-2),
beam shaping member to shape the light beam deflected by the light deflector (synchronization detection optical element 9b; FIG. 1), and
a synchronization detection sensor (synchronization detection sensor 10b; FIG. 1) having a sensing region to receive a portion of the light beam deflected by the light deflector (region of sensor 10b that can receive the light beam from light source 1b; FIG. 1),
the beam shaping member to shape the portion of the light beam to be incident on the sensing region to have a greater optical power in the main scanning direction than in the sub-scanning direction (a synchronization detection optical element 9b having refractive power at least in the main scanning direction; [0069]; the refractive power in the sub scanning direction could be zero).
Naito does not teach the following claimed limitations:
Further regarding claim 1, the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction.
Further regarding claim 12, the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction.
Sakai teaches the following claimed limitations:
Further regarding claim 1, the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction (FIG. 12) for the purpose of extending the time of the detected signal.
claim 12, the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction (FIG. 12) for the purpose of extending the time of the detected signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction; the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction, as taught by Sakai, into Naito for the purpose of extending the time of the detected signal.
Claims 2-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2011/0116835 A1) as modified by Sakai (US 2012/0050444 A1) as applied to claim 1 above, and further in view of Ishihara (US 2003/0063182 A1).
Naito as modified by Sakai teaches the following claimed limitations:
Regarding claim 4, a frame to support the light source, the light deflector, and the synchronization detection sensor (enclosure of color image forming apparatus 70; FIG. 28; Naito).
Regarding claim 9, the beam shaping member includes an entry surface and an exit surface (incident surface and exit surface of synchronization detection optical element 9b; FIG. 1; Naito), and
at least one surface among the entry surface and the exit surface has a cylindrical surface, a spherical surface having a lens power in the main scanning direction that is greater than in the sub-scanning direction, or a curved surface having a 
Naito as modified by Sakai does not teach the following claimed limitations:
Regarding claim 2, a light blocking member, provided on at least one side of the sensing region in the main scanning direction, to block diffusely reflected light.
Regarding claim 3, the light blocking member comprises a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region.
Further regarding claim 4, the light blocking member comprises a shading rib supported by the frame.
Regarding claim 5, the shading rib comprises a first shading rib and a second shading rib spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region.
Regarding claim 6, the first shading rib and the second shading rib are spaced apart from one another in a traveling direction of the light beam.
Regarding claim 8, the light beam to be incident on the sensing region to have a greater length in the sub-scanning direction than in the main scanning direction.
Ishihara teaches the following claimed limitations:
Further regarding claim 2, a light blocking member, provided on at least one side of the sensing region in the main scanning direction, to block diffusely reflected light (slit 11; FIG. 2) for the purpose of determining the synchronization position on the sensor.
claim 3, the light blocking member comprises a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region (left and right light-shielding walls 11a forming aperture portion 11b of BD slit 11; FIGs. 2-3) for the purpose of determining and narrowing the synchronization position on the sensor.
Further regarding claim 4, the light blocking member comprises a shading rib supported by the frame (shielding wall 11a supported by enclosure of image forming apparatus 104; FIG. 10) for the purpose shielding light on either side of the sensor.
Further regarding claim 5, the shading rib comprises a first shading rib and a second shading rib spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region (left and right light-shielding walls 11a forming aperture portion 11b of BD slit 11; FIGs. 2-3) for the purpose of determining and narrowing the synchronization position on the sensor.
Further regarding claim 6, the first shading rib and the second shading rib are spaced apart from one another in a traveling direction of the light beam (left and right light-shielding walls 11a forming aperture portion 11b of BD slit 11; FIGs. 2-3) for the purpose of determining and narrowing the synchronization position on the sensor.
Further regarding claim 8, the light beam to be incident on the sensing region to have a greater length in the sub-scanning direction than in the main scanning direction (light beams 1a-1d have an oval shape with Ws greater than the diameter in the main 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a light blocking member, provided on at least one side of the sensing region in the main scanning direction, to block diffusely reflected light; the light blocking member comprises a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region; the light blocking member comprises a shading rib supported by the frame; the shading rib comprises a first shading rib and a second shading rib spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region; the first shading rib and the second shading rib are spaced apart from one another in a traveling direction of the light beam; the light beam to be incident on the sensing region to have a greater length in the sub-scanning direction than in the main scanning direction, as taught by Ishihara, into Naito as modified by Sakai for the purposes of determining the synchronization position on the sensor; determining and narrowing the synchronization position on the sensor; shielding light on either side of the sensor; having a length greater than the unevenness pitch at the etch of the slit.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2011/0116835 A1) as modified by Sakai (US 2012/0050444 A1) and Ishihara (US 2003/0063182 A1) as applied to claim 8 above, and further in view of Yoshida (US 2002/0154208 A1).
Naito as modified by Sakai and Ishihara teaches the following claimed limitations:
Regarding claim 10, an optical element, provided between the light source and the light deflector, to focus the light beam radiated from the light source to a reflective surface of the light deflector (cylindrical lens 4b; FIG. 1; Naito).
Naito as modified by Sakai and Ishihara does not teach the following claimed limitations:
Further regarding claim 10, the beam shaping member and the optical element are integrally formed together.
Yoshida teaches the following claimed limitations:
Further regarding claim 10, the beam shaping member and the optical element are integrally formed together (cylindrical lens 4 and the BD lens unit 8 are formed integrally; FIG. 1; [0117]) for the purpose of having a simpler construction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the beam shaping member and the optical element are integrally formed together, as taught by Yoshida, into Naito as modified by Sakai and Ishihara for the purpose of having a simpler construction.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2011/0116835 A1) as modified by Sakai (US 2012/0050444 A1) as applied to claim 12 above, and further in view of Ishihara (US 2003/0063182 A1).
Naito as modified by Sakai teaches the following claimed limitations:
claim 15, the beam shaping member includes an entry surface and an exit surface (incident surface and exit surface of synchronization detection optical element 9b; FIG. 1; Naito), and
at least one surface among the entry surface and the exit surface has a cylindrical surface, a spherical surface having a lens power in the main scanning direction that is greater than in the sub-scanning direction, or a curved surface having a greater lens power in the main scanning direction than in the sub-scanning direction (synchronization detection optical element 9b has cylindrical shape; FIG. 1; Naito).
Naito as modified by Sakai does not teach the following claimed limitations:
Regarding claim 13, a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region.
Regarding claim 14, the beam shaping member to shape the light beam deflected by the light deflector to have a greater length in the sub-scanning direction than in the main scanning direction.
Ishihara teaches the following claimed limitations:
Further regarding claim 13, a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region (left and right light-shielding walls 11a forming aperture portion 11b of BD slit 11; FIGs. 2-3) for the purpose of determining and narrowing the synchronization position on the sensor.
claim 14, the beam shaping member to shape the light beam deflected by the light deflector to have a greater length in the sub-scanning direction than in the main scanning direction (light beams 1a-1d have an oval shape with Ws greater than the diameter in the main scanning direction; FIG. 3; [0021]) for the purpose of having a length greater than the unevenness pitch at the etch of the slit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region; the beam shaping member to shape the light beam deflected by the light deflector to have a greater length in the sub-scanning direction than in the main scanning direction, as taught by Ishihara, into Naito as modified by Sakai for the purposes of determining and narrowing the synchronization position on the sensor; having a length greater than the unevenness pitch at the etch of the slit.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







23 February 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853